Citation Nr: 0827689	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  97-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
prior to April 20, 2005 for chronic lumbosacral strain with 
hip, thigh, buttocks, and calf pain.

2.  Entitlement to an initial staged rating in excess of 40 
percent from April 20, 2005 for chronic lumbosacral strain 
with hip, thigh, buttocks, and calf pain.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to April 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina.  

A June 2006 Statement of the Case (SOC) included the issue of 
entitlement to an effective date prior to September 25, 1996 
for the grant of service connection for chronic lumbosacral 
strain with hip, thigh, buttocks, and calf pain.  However, on 
the veteran's August 2006 Substantive Appeal the veteran 
stated that he did not wish to appeal that issue to the 
Board.  Accordingly, this issue is not in appellate status 
before the Board.

The Board notes that a July 2007 Supplemental Statement of 
the Case (SSOC) incorrectly indicated that the veteran has 
had a 40 percent rating in effect since April 30, 2002, 
instead of from April 20, 2005.  The Board finds that this 
deficiency is harmless and results in no prejudice to the 
veteran.  Furthermore, the arguments advanced by the 
veteran's attorney in an August 2007 statement indicate that 
the veteran's attorney had actual knowledge of the applicable 
time periods for the 20 and 40 percent initial ratings.


FINDINGS OF FACT

1.  For the period prior to September 23, 2002, the veteran's 
lumbar spine disability caused severe limitation of motion of 
the lumbar spine.

2.  From September 23, 2002, until April 20, 2005, the 
veteran's lumbar spine disability caused severe limitation of 
motion of the lumbar spine, mild incomplete paralysis of the 
left sciatic nerve, and no disability of the right sciatic 
nerve.

3.  From April 20, 2005, the veteran's lumbar spine 
disability has resulted in pronounced intervertebral disc 
syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for 
chronic lumbosacral strain with hip, thigh, buttocks, and 
calf pain from September 25, 1996 to September 23, 2002, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 
5293, 5295 (effective prior to September 23, 2002).

2.  The criteria for an initial staged rating of 50 percent 
for chronic lumbosacral strain with hip, thigh, buttocks, and 
calf pain from September 23, 2002 to April 20, 2005, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (effective prior to September 23, 2002); Diagnostic 
Codes 5292, 5293, 5295 (effective from September 26, 2003); 
Diagnostic Codes 5235-5243 (2007).

3.  The criteria for an initial staged rating of 60 percent 
for chronic lumbosacral strain with hip, thigh, buttocks, and 
calf pain from April 20, 2005, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 23, 2002); Diagnostic Codes 5292, 5293, 5295 
(effective from September 26, 2003); Diagnostic Codes 5235-
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2005 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b).  See 38 C.F.R. § 3.159, as amended by 73 Fed. 
Reg. 23353-23356 (Apr. 30, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  After the November 
2005 VCAA-compliant letter was issued to the veteran he was 
afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a Statement of the 
Case to the veteran in June 2006 and a Supplemental Statement 
of the Case to the veteran in July 2007.  Under these 
circumstances, the Board finds that any defect in the VCAA 
notice has been cured and thus resulted in no prejudice to 
the veteran.  Pelegrini v. Principi, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in June 2006 and February 2007 letters.  As such, any 
notice deficiencies related to the rating or effective date 
were subsequently remedied.  Thus, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown.

That notwithstanding, it is well to observe that service 
connection for chronic lumbosacral strain with hip, thigh, 
buttocks, and calf pain has been established and initial 
ratings have been assigned.  The veteran has been awarded the 
benefits sought, and his claim has been substantiated.  As 
such, the veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claim.  
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007) (citing 
Dingess v. Nicholson, 19 Vet. App. at 491).  Thus, the 
purpose for which such notice was intended has been 
fulfilled, and section 5103(a) notice is no longer required 
as to such matters.  See Dingess, 19 Vet. App. at 490-491.

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his chronic lumbosacral strain with hip, thigh, buttocks, and 
calf pain and assigning initial disability ratings, the 
veteran filed a notice of disagreement contesting the initial 
rating determination.  The RO furnished the veteran a 
statement of the case that addressed the initial ratings 
assigned including notice of the criteria for higher ratings 
for this condition, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A.  Therefore, 
under these circumstances, VA also fulfilled its obligation 
to advise and assist the veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dunlap and Dingess, both 
supra.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this regard, the veteran's service 
treatment records, VA treatment records, and private medical 
records have been obtained and the veteran has been provided 
VA medical examinations.  Additionally, written statements 
from the veteran and his representative have been received.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II.  Legal criteria

Since the claim for a higher rating is an initial rating 
claim, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome, prior to 
the date on which the instant claim was filed. 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for rating general diseases and injuries 
of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's lumbar spine disability.  The General Counsel 
for VA has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for the periods 
from and after the effective date of the regulatory change.  
However, the veteran does get the benefit of having both the 
former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 3-2000. That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).

Under former DC 5292, in effect prior to September 26, 2003, 
for limitation of motion of the lumbar spine, a 10 percent 
evaluation requires slight limitation of motion, a 20 percent 
evaluation requires moderate limitation of motion, and a 40 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2003).

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome (IVDS) is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4,71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  

Note 1 provides that, for the purposes of evaluations under 
DC 5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Compare, 67 Fed. Reg. 
54345 (Aug. 22, 2002), effective September 23, 2002, and 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
68 Fed. Reg. 51454 (Aug. 27, 2003), effective September 26, 
2003, (Diagnostic Code 5293 redesignated as 5243 and codified 
at 38 C.F.R. § 4,71a).

Note 2 provides that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under former DC 5295, in effect prior to September 26, 2003, 
lumbosacral strain is rated as 10 percent disabling when 
there is characteristic pain on motion and as 20 percent 
disabling when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2003).

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 
5235-5243 (2007).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

III.  History

The June 2005 rating decision on appeal granted the veteran 
service connection for chronic lumbosacral strain with hip, 
thigh, buttocks and calf pain, effective from September 25, 
1996.  The veteran was assigned a 10 percent rating for this 
disability effective from September 25, 1996 and a 20 percent 
rating effective from April 30, 2002.  In June 2006, the RO 
reevaluated the veteran's lumbosacral strain disability 
ratings.  The RO assigned the veteran a 20 percent initial 
rating from September 25, 1996 to April 20, 2005, and an 
initial staged rating of 40 percent from April 20, 2005.

A January 1997 private physical therapy note indicates that 
the veteran had 30 degrees of trunk flexion with complaints 
of pain in the buttocks, left lower extremity and low back.  
He had 12 degrees of extension with midscapular pain.  He had 
right side bend of 26 degrees and left side bend of 30 
degrees with complaints of ipsilateral low back pain.  A May 
1999 private nerve conduction study revealed findings that 
were suggestive of mild, chronic mid lumbar neuropathy of 
mild degree, left greater than right.  There was no evidence 
of acute denervation or peripheral nerve palsy.  A July 1999 
physical therapy note indicates that the veteran had 22 
degrees of forward flexion, 8 degrees of extension, left side 
bending of 10 degrees right side bending of 10 degrees, two 
degrees of rotation to the right and two degrees of rotation 
to the left.  Also in July 1999 he received an assessment of 
chronic low back and lower extremity pain secondary mostly to 
degenerative disc disease at L5-S1, with a left piriformis 
muscle syndrome, bilateral sacroiliitis and deconditioning.  
In August 1999 it was noted that the veteran's flexibility 
had improved from 22 degrees to 65 degrees of flexion, 12 
degrees of extension, 15 degrees of left side bending, 20 
degrees of right side bending, left rotation of four degrees 
and right rotation of six degrees.  A September 1999 
statement from a physician at a pain management center notes 
that the veteran had low back and left lower extremity pain 
and the diagnosis was lumbar radiculitis secondary to a mild 
disc bulge at L5-S1.

A July 1997 VA outpatient record notes that the veteran had 
low back pain and paralumbar muscle spasms.  

On VA examination in April 2002, the veteran reported dull 
aching pain centered in his low back on most days and 
reported numb pain that went to his left buttock down to the 
side of his left thigh and to the lateral side of his left 
calf.  He had no symptoms of weakness, sensory, or motor 
symptoms in the feet.  Examination revealed the veteran to 
have  no paravertebral tenderness, but some tenseness of the 
left and right paravertebral lower lumbar.  He had lumbar 
extension to 10 degrees with discomfort.  Forward flexion was 
slowly to 40 degrees and the veteran reported pain.  He had 
sitting flexion at the waist to 20 degrees on the left and 30 
degrees on the right.  He had 10 degrees of left rotation and 
20 degrees right rotation and then he had pain.  The veteran 
had slight pain on straight leg raising, of the left lower 
extremity.  Sensation was intact and there was no weakness or 
sensory deficit.  The diagnoses included lumbar 
intervertebral degenerative disc disease with left 
radiculopathy, symptomatic treatment.

The veteran was afforded another VA examination in April 
2005.  He complained of entire spine pain from the neck all 
the way down and including the lower extremities.  He 
reported that his upper and lower back were weak and stiff.  
The veteran complained of fatigability and lack of endurance.  
The veteran reported that he took pain medication, that he 
had injections, that he used a TENS unit, that he used a 
cane, and that he wore a brace for treatment of his back.  
The veteran had tenderness in the paravertebral muscle area.  
On movement of the back, straight leg raising could not be 
raised due to pain in the right leg and the left leg.  There 
was no backward flexion due to pain.  There was no left 
lateral or right lateral motion due to pain.  The veteran's 
forward flexion was limited to 10 degrees to the point of 
pain.  Right and left rotation were zero degrees.  There were 
no reflexes in the patella or Achilles tendons bilaterally.  
Repetitive motion did not change the range of motion.  
Musculature of the back appeared to be strong and possibly 
spasming.  The examiner noted that the veteran was 
incapacitated by his back disability but that he tried to do 
a little yard work and a little housework when his physical 
condition would permit.  The diagnoses included severe 
limitation of motion and pain of the cervical spine, severe 
pain of the upper back, severe pain of the lumbosacral spine 
with impingement of the neuro foramina at L4-L5 bilaterally, 
and sciatic neuropathy on both the left and right.

IV.  Analysis

Prior to September 23, 2002

Based on the foregoing, the Board concludes that a 40 percent 
rating is warranted for the time period prior to September 
23, 2002, under former DC 5292, due to the medical evidence 
showing forward flexion restricted to as much as 22 degrees.  
Forward flexion was restricted to 30 degrees in January 1997 
and to 22 degrees in July 1999.  This shows severe limitation 
of motion of the lumbar spine.  The Board recognizes that the 
veteran was shown to have 65 degrees of flexion on one 
occasion in August 1999 and 40 degrees of flexion on VA 
examination in April 2002.  However, considering the numerous 
medical records dated between September 25, 1996 and 
September 23, 2002 showing complaints and treatment for low 
back pain, and considering all doubt in favor of the veteran, 
the Board finds that during this time period the veteran more 
often met the criteria for severe limitation of motion of the 
lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board notes that a 40 percent rating was the maximum 
rating available for limitation of motion of the spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for a rating in excess of 40 
percent for limitation of motion.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  

The Board further notes that the veteran was not shown to 
have residuals of a fractured vertebra, unfavorable ankylosis 
of the lumbar spine, or pronounced IVDS prior to September 
23, 2002 and was thus not entitled to a rating in excess of 
40 percent under any of the applicable diagnostic codes in 
effect at that time.  See 38 C.F.R. § 4.71a, DCs 5285, 5289, 
5293 (effective prior to September 23, 2002).

Accordingly, for the time period from September 25, 1996 to 
September 23, 2002 the veteran met the criteria for an 
increased initial rating of 40 percent, but no higher.

From September 23, 2002 

From September 23, 2002 until a subsequent amendment on 
September 26, 2003, Diagnostic Code 5293 stated that 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The Board notes that the 
record during this time period did not show that the veteran 
had incapacitating episodes of IVDS having a total duration 
of at least six weeks during the past 12 months.  
Consequently the veteran did not meet the criteria for a 60 
percent rating during this time period based on 
incapacitating episodes.  

Considering the veteran's orthopedic and neurological 
manifestations, during this time period, it has been 
determined that the veteran had severe limitation of motion 
of the lumbar spine and was entitled to a 40 percent rating 
for limitation of motion of the lumbar spine.

The neurological codes pertaining to the sciatic nerve 
provide ratings for disability of the sciatic nerve (or 
neuritis or neuralgia) when there is evidence of mild 
incomplete paralysis (10 percent), moderate incomplete 
paralysis (20 percent), moderately severe incomplete 
paralysis (40 percent), severe incomplete paralysis with 
marked muscular atrophy (60 percent),or complete paralysis 
when the foot dangles and drops, has no active movement 
possible of muscles below the knee, and with flexion of knee 
weakened or (very rarely) lost (80 percent).  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8620, 8720 (2007).  

The Board finds that the veteran met the criteria for a 10 
percent rating (mild incomplete paralysis) of the left lower 
extremity.  The April 2002 VA examination indicated that the 
veteran had subjective complaints of numb pain to his left 
buttock down the side of his left thigh and to the lateral 
side of his left calf, and that he had slight pain on 
straight leg raising of the left lower extremity.  However, 
the veteran did not meet the criteria for a rating in excess 
of 10 percent for his neurological disability of the left 
lower extremity.  The examination revealed that sensation was 
intact and that there was no weakness or sensory deficit in 
the left lower extremity.  The Board also notes that the 
April 2002 VA examination revealed that the veteran had no 
neurological deficit in the right lower extremity.  
Consequently, the veteran did not meet the criteria for a 
compensable rating based on neurological deficit of the right 
lower extremity.    

With orthopedic manifestations equivalent to 40 percent, and 
neurological manifestations equivalent to at most 10 percent 
in left lower extremity and zero percent in the right lower 
extremity, the Board finds combination of these disabilities 
ratings under 38 C.F.R. § 4.25 would result in a 50 percent 
disability rating.  Accordingly, the veteran is entitled to 
an initial staged rating of 50 percent by combining the 
orthopedic and neurological manifestations of the veteran's 
lumbosacral radiculopathy disability from September 23, 2002.

Other old criteria in effect prior September 26, 2003 
amendments permitted schedular ratings of 60 percent or 
higher for pronounced IVDS, for ankylosis of the spine, or 
for fracture of a vertebrae.  However, none of the medical 
evidence has shown the veteran to have ankylosis of the spine 
or a fracture of a vertebra.  Additionally, the Board notes 
that the medical evidence prior to April 20, 2005 has not 
shown that the veteran met the criteria for a 60 percent 
under former DC 5293.  A 60 percent rating is appropriate 
under former DC 5293 when there is pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  Such symptoms were not shown prior to 
April 20, 2005. 

From April 20, 2005

Considering all doubt in favor of the veteran, the Board 
finds that the veteran has met the criteria for a 60 percent 
under former DC 5293 from April 20, 2005.  The April 20, 2005 
VA examination revealed impingement of the neuro foramina at 
L4-5 bilaterally resulting in bilateral sciatic neuropathy 
resulting in an inability to do straight leg raising, 
resulting in pain and numbness down both lower extremities, 
resulting in absent ankle jerks, and apparent muscle spasms.  
The examiner opined that the veteran's symptoms occurred on a 
daily basis and that they were incapacitating in nature.  
Accordingly, an initial staged rating of 60 percent is 
warranted under former DC 5293 from April 20, 2005.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the revised criteria, effective September 26, 2003, the 
general rating formula for diseases and injuries of the spine 
provides for a rating in excess of 50 percent if the veteran 
had incapacitating episodes of IVDS having a total duration 
of at least six weeks during the past 12 months.  As noted 
above, the veteran was not shown to have such prior to April 
20, 2005.  With regards to a rating in excess of 60 percent, 
under the current criteria such is only available if there is 
unfavorable ankylosis of the entire spine, which has not been 
shown.  Accordingly the veteran is not entitled to higher 
initial staged ratings than assigned above under the current 
criteria, effective September 26, 2003.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is entitled to an initial 
rating of 40 percent from September 25, 1996, is entitled to 
an initial staged rating of 50 percent rating from September 
23, 2002, and is entitled to an initial staged rating of 60 
percent from April 20, 2005.


ORDER

An initial rating of 40 percent for chronic lumbosacral 
strain with hip, thigh, buttocks, and calf pain is granted 
from September 25, 1996 to September 23, 2002, subject to the 
law and regulations regarding the award of monetary benefits.

An initial staged rating of 50 percent for chronic 
lumbosacral strain with hip, thigh, buttocks, and calf pain 
is granted from September 23, 2002 to April 20, 2005, subject 
to the law and regulations regarding the award of monetary 
benefits.

An initial staged rating of 60 percent for chronic 
lumbosacral strain with hip, thigh, buttocks, and calf pain 
is granted from April 20, 2005, subject to the law and 
regulations regarding the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


